Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Election/Restrictions
Applicant's election with traverse of the required species in the reply filed on 12/17/2020 is acknowledged.  The traversal is on the ground(s) that searching claims for influenza A and B virus preparation and one or more host cells would involve related art considerations due to the related viral genomic structures and cellular pathways between influenza A and B production. This is not found persuasive because the different influenza VLP species to be produced include influenza A and B viruses; the different mixture of host cells include two different host cells as part of a set or an individual host cell, in which the host cells contain influenza virus specific expression cassettes; and the different noninfluenza virus host cell binding protein are from distinct viruses or are distinct proteins (i.e., albumin, antibody, and a retrovirus protein).
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/17.

Claims 1-9 are examined on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/19/17 and 5/3/17 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, ''the list may not be incorporated into the specification but must be submitted in a separate paper.'1 Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 2-9 are objected to because of the following informalities:  the preamble of each claim recites, “The set of claim…”.  Since claims 2-9 ultimately depend from claim 1, it is suggested the preamble be amended to recite “The set of isolated host cells of claim…”.  Appropriate correction is required.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaoka and Neumann (US PG Pub 2003/0035814), Neumann and Kawaoka (Virology, 2001) and Hoffmann (US PG Pub 2002/0164770 and Neumann et al. (Journal of Virology, 2000).
The claimed invention is drawn to: 
Claim 1. A set of isolated host cells, comprising:

one or more vectors which include at least one and up to eight transcription cassettes for production of at least one and up to eight viral segments from the genome of influenza A virus selected from:
a transcription cassette comprising a promoter operably linked to an influenza virus PA DNA;
a transcription cassette comprising a promoter operably linked to an influenza virus PB1 DNA;
a transcription cassette comprising a promoter operably linked to an influenza virus PB2 DNA;
a transcription cassette comprising a promoter operably linked to an influenza virus NP DNA;
a transcription cassette comprising a promoter operably linked to an influenza virus M DNA;
a transcription cassette comprising a promoter operably linked to an influenza virus NS DNA;
a transcription cassette comprising a promoter operably linked to an influenza virus NA DNA; or
a transcription cassette comprising a promoter operably linked to an influenza virus HA DNA or a non-influenza host cell binding protein DNA; or
and
one or more vectors which include transcription cassettes for mRNA production including a transcription cassette comprising a promoter operably linked to an influenza virus PA DNA; a transcription cassette comprising a promoter operably linked to an influenza virus PB1 DNA; a transcription cassette comprising a promoter operably linked to an influenza virus PB2 DNA; a transcription cassette comprising a promoter operably linked to an influenza virus NP
DNA; and optionally a transcription cassette comprising a promoter operably linked to an influenza virus HA or a non-influenza host cell binding protein
and

one or more vectors which include at least one and up to eight transcription cassettes for production of at least one and up to eight viral segments from the genome of influenza A selected from:
a transcription cassette comprising a promoter operably linked to an influenza virus PA
DNA;
a transcription cassette comprising a promoter operably linked to an influenza virus PB1
DNA;
a transcription cassette comprising a promoter operably linked to an influenza virus PB2
DNA;
a transcription cassette comprising a promoter operably linked to an influenza virus NP
DNA;
a transcription cassette comprising a promoter operably linked to an influenza virus M
DNA;
a transcription cassette comprising a promoter operably linked to an influenza virus NS
DNA;
a transcription cassette comprising a promoter operably linked to an influenza virus NA
DNA;
a transcription cassette comprising a promoter operably linked to an influenza virus HA DNA or a non-influenza host cell binding protein DNA; 
wherein the first host cell has at least one transcription cassette for production of at least one viral segment that is not present in the second host cell or wherein the first host cell has at 

Claim 2.  The set of claim 1 wherein the second host cell has at least one transcription cassette for production of at least one viral segment that is not present in the first host cell.

Claim 3.   The set of claim 1 wherein the first host cell has 7 of the expression cassettes for production of the viral segments or the second host cell has 7 of the expression cassettes for production of the viral segments; or wherein the first host cell has at least 2 of the expression cassettes for production of the viral segments and the second host cell has at least 6 of the expression cassettes for production of the viral segments; or wherein the first host cell has at least 3 of the expression cassettes for production of the viral segments and the second host cell has at least 5 of the expression cassettes for production of the viral segments; or wherein the first host cell has at least 4 of the expression cassettes for production of the viral segments and the second host cell has at least 4 of the expression cassettes for production of the viral segments; or wherein the first host cell has at least 5 of the expression cassettes for production of the viral segments and the second host cell has at least 3 of the expression cassettes for production of the viral segments; or wherein the first host cell has at least 6 of the expression cassettes for production of the viral segments and the second host cell has at least 2 of the expression cassettes for production of the viral segments.



Claim 5.  The set of claim 1 wherein if the transcription cassettes for viral segments in the first and second host cells do not include all eight influenza A virus segments, the set further comprises one or more host cells that each produce a VLP with an influenza A virus segment that is not present in the first and second host cells.

Claim 6. The set of claim 1 wherein the first host cell, the second host cell or both the first and the second host cell stably expresses one or more of the transcription cassettes for mRNA production.

Claim 7.  The set of claim 1 wherein the first or second host cell further comprises a transcription cassette comprising a promoter linked to 5' influenza virus sequences comprising 5' influenza virus noncoding sequences linked to a DNA of interest linked to 3' influenza virus sequences comprising 3' influenza virus noncoding sequences linked to a transcription termination sequence.

Claim 8. The set of claim 1 wherein in the first host cell if the one or more transcription cassettes for viral segments do not include a transcription cassette comprising a promoter operably linked to an influenza virus M DNA, optionally a vector for mRNA production of Ml and M2 is included, wherein if the one or more transcription cassettes for viral segments do not include a 

Claim 9. The set of claim 1 wherein the non-influenza virus host cell binding protein comprises a rhabdovirus protein.


The Prior Art:
Kawaoka and Neumann teach the generation of reassortant influenza viruses with a reverse genetics system that employs multiple vectors (i.e., plasmids). These vectors contain transcription cassettes comprising Poll or PolII, influenza virus gene coding sequence and either a Poll or PolII transcription termination sequence. The influenza A, B and C viruses can be manipulated through this reverse genetics system. Poll can be used to control vRNA transcription and PolII can be used to control mRNA production [see paragraphs 14 and 17]. Kawaoka and Neumann also teach that these vectors can be physically linked (i.e., in one plasmid) [see paragraph 12].  In addition, the also teach that the influenza HA or NA expressed in packaging cells can be replaced with other viral-receptor binding and fusion proteins, such as Rhabdovirus G or F proteins. [see paragraph 92] 
 However, Kawaoka and Neumann do not teach or suggest the specific use of 2 separate host cells for producing 2 individual VLPs that contain the claimed arrangement of vRNA.

Neumann and Kawaoka review the reverse genetics and its use in producing reassortant influenza viruses. They discussed the improved transfection efficiency obtained by other research groups when the number of plasmids used in producing influenza vimses was reduced from 12 to 8. This was possible since both Poll and PolII were inserted into each plasmid resulting in dual transcription of vRNA and mRNA sequences or a single plasmid encoding all 12 cassettes configurations (i.e., Poll and PolII regulated cassettes), [see page 247]

Hoffmann teaches the generation of 6:2 reassortants by using 6 genes from a master donor virus and 2 genes from a heterologous virus in order to derive a hybrid virus. Hoffmann utilized 8 plasmids instead of the normal 12, 13 or 17 plasmid system because, when employing host cells other than HEK 293T cells, transfecting large numbers of plasmids has reduced efficiency. In order to make progeny virus, Hoffmann using a tandem orientation of Poll and PolII regulatory complexes for each gene. Hoffmann also teaches the expression of heterologous genes that are inserted into a plasmid which includes influenza transcription cassettes, [see paragraph 22-28 and figure 1]

Neumann et al. teach the development of influenza VLPs that possess genomic segments and their use to delivery said segments to cells.

It would have been obvious to one of ordinary skill in the art to modify the products taught by Kawaoka and Neumann in order to use a set of two host cells to produce a set of two VLPs that contain transcription cassettes comprise Poll promoter operably linked to influenza trans that a vector produced from another cell may be deficient in.  There would have been a reasonable expectation of success, given the knowledge that reducing plasmid numbers used in transfection experiments improves uptake into host cells, as taught by Neumann and Kawaoka and Hoffmann, and also given the knowledge that heterologous genes can be added to these plasmids in order to introduce therapeutic genes, as taught by Hoffmann and Kawaoka/Neumann. Moreover, the MPEP § 2144.05 (II) (A) states that, ''Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, and therefore, reducing the number of plasmids does not make the claimed invention unobvious since the plasmids employed can accommodate multiple cassettes and with fewer plasmids, one skilled in the art would expect increased transfection efficiency. Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion

No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P BLUMEL/ 
Primary Examiner, Art Unit 1648